NO. 07-01-0505-CV

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                    OCTOBER 4, 2002
                             ______________________________

                            JOYCE C. AND LOUIE J. CORDOVA,

                                                              Appellants

                                                  v.

                                   JOEL C. OSBORN, M.D.,

                                                  Appellee
                          _________________________________

               FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 89,189-A; HON. DAVID L. GLEASON, PRESIDING
                         _______________________________

Before QUINN and JOHNSON, JJ., and BOYD, S.J.*

       Joyce C. Cordova and Louie J. Cordova (the Cordovas) appeal from a purported

summary judgment granted in favor of appellee Joel C. Osborn, M.D. (Osborn). In three

issues, the Cordovas contest whether 1) the trial court erred in granting a no-evidence

summary judgment in favor of Osborn, 2) they produced more than a scintilla of evidence

to create a genuine issue of material fact, and 3) whether the trial court abused its




       *
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. TEX. GOV’T
CODE ANN. §75.002(a)(1) (Vernon Supp. 2002).
discretion in excluding their supplemental response and evidence from the summary

judgment record. We dismiss for want of jurisdiction.

      The order from which appeal was attempted simply states that the no-evidence

motion for summary judgment filed by Osborn “is well taken and should be granted,” that

“IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED that the No-Evidence

Motion . . . be and the same is hereby granted,” and that “IT IS FURTHER ORDERED,

ADJUDGED and DECREED that all costs attendant to said motion be taxed against the

party incurring said cost.” (Emphasis added.) There is no statement within the document

declaring the decision of the law upon the matter at issue. Such is a requisite of a final

judgment. Disco Mach. of Liberal Co. v. Payton, 900 S.W.2d 71, 73 (Tex. App.–Amarillo

1995, no writ); Chandler v. Reder, 635 S.W.2d 895, 896-97 (Tex. App.–Amarillo 1982, no

writ). Without it, the decree is not final. Id. More importantly, the requirement is not

satisfied by simply stating that a motion for summary judgment is granted. Id. In that

situation, the court merely grants a motion; it does not pronounce any ultimate decision in

its official capacity or ultimate sentence of the law. Consequently, the order before us is

not final, and we have no jurisdiction over the cause other than to dismiss it.

       Accordingly, the cause is dismissed for want of jurisdiction.



                                                               Per Curiam



Do not publish.




                                            2